Tax Commission — Camping Trailer — Taxation A "camping trailer" is within the definition of the term "house trailer" as defined in 47 O.S. 22.5d [47-22.5d] (1969), the same was originally constructed to be used as living quarters. This factual determination should be made by the Oklahoma Tax Commission.  The Attorney General has considered your letter of August 27, 1969. where you in effect ask the following question.  Is a "camping trailer" included within the definition of "house trailer" as defined in O.S.L. 1969, ch. 344, Section 1, (47 O.S. 22.5d [47-22.5d] (1969))? Section 22.5d supra, is a taxing statute and provides in pertinent part as follows: ". . . The terms `house trailer' and `mobile home' as used herein, shall include any vehicle originally constructed and manufactured as living quarters mounted on wheels attached thereto and sold as a part thereof for ready movement of same on the highways, even though, when placed on a given location, the wheels are temporarily removed. . . ." While we find no definition for the term "camping trailers", we understand the same is commonly accepted as being a trailer used seasonally for camping and occasional shelter, but not constructed for permanent living quarters.  The determination of whether or not a "camping trailer" was originally constructed to be used as living quarters presents a fact question to be resolved by the Oklahoma Tax Commission in each instance.  In Oklahoma Tax Commission v. Denver Products and Refining Company, Okl.,262 P.2d 413, in the first paragraph of the syllabus, the court stated: "In construing tax laws, where there is any doubt as to the meaning of such laws. such doubt must be resolved in favor of the taxpayer upon whom it is sought to impose the burden." Whenever there is any doubt as to whether or not a "camping trailer" was originally constructed and manufactured as living quarters, it should be resolved in favor of the taxpayer.  It is therefore the opinion of the Attorney General that a "camping trailer" is within the definition of the term "house trailer" as defined in O.S.L. 1969, ch. 344, Section 1 (47 O.S. 22.5d [47-22.5d] (1969)), if same was originally constructed to be used as living quarters. This factual determination should be 236 made by the Oklahoma Tax Commission.  (W. Howard O'Bryan Jr.)